Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,467,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrowly written claims of US 10,467,880 anticipate the broadly claimed claims of the current application.
Claim 1 of the current application corresponds to claim 1 of US Patent No. 10,467,880.
Claim 2 of the current application corresponds to claim 2 of US Patent No. 10,467,880.
Claim 3 of the current application corresponds to claim 3 of US Patent No. 10,467,880.
Claim 4 of the current application corresponds to claim 4 of US Patent No. 10,467,880.
Claim 5 of the current application corresponds to claim 5 of US Patent No. 10,467,880.
Claim 6 of the current application corresponds to claim 6 of US Patent No. 10,467,880.
Claim 7 of the current application corresponds to claim 7 of US Patent No. 10,467,880.
Claim 8 of the current application corresponds to claim 8 of US Patent No. 10,467,880.
Claim 9 of the current application corresponds to claim 9 of US Patent No. 10,467,880.
Claim 10 of the current application corresponds to claim 10 of US Patent No. 10,467,880.
Claim 11 of the current application corresponds to claim 11 of US Patent No. 10,467,880.
Claim 12 of the current application corresponds to claim 12 of US Patent No. 10,467,880.
Claim 13 of the current application corresponds to claim 13 of US Patent No. 10,467,880.
Claim 14 of the current application corresponds to claim 14 of US Patent No. 10,467,880.
Claim 15 of the current application corresponds to claim 15 of US Patent No. 10,467,880.
Claim 16 of the current application corresponds to claim 16 of US Patent No. 10,467,880.
Claim 17 of the current application corresponds to claim 17 of US Patent No. 10,467,880.
Claim 18 of the current application corresponds to claim 18 of US Patent No. 10,467,880.
Claim 19 of the current application corresponds to claim 19 of US Patent No. 10,467,880.
Claim 20 of the current application corresponds to claim 20 of US Patent No. 10,467,880.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pariseau et al. (US Pub No. 2014/0277624) and Le Boeuf et al. (US Pub No. 2010/0217099).
Regarding claim 1, Pariseau teaches a personal air quality monitor, comprising:
a housing suitable for physical association with a person (Fig. 5, [0043] describe a watch embodiment for the air quality monitor);
an air inlet capable of providing air flow from an environment outside the housing to at least one chamber within the housing (Fig. 5, 312 – air intake, [0043]);
sensor resident within the at least one chamber, suitable for receiving the airflow and measuring air quality factors associated with the airflow (Fig. 3, 200, [0031]); and 
a communication system suitable for processing the air quality factor measurements and communicating the processed air quality factor measurements to a user interface cognizable to the person ( Fig. 3, [0032]-[0033]).
Pariseau does not explicitly teach a plurality of sensors.
LeBoeuf teaches multiple environement sensors in a wearable environmental montiroing device (Fig. 9 – displaying environmental data from multiple environmental sensors, [0075]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pariseau’s air quality monitor to include LeBoeuf’s teaching of multiple sensors to allow more comprehensive environmental monitoring of the user's environment. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Pariseau teaches the housing at least partially forms a bracelet ([0043]).
Regarding claim 3, Pariseau teaches physical association comprises integration with a garment ([0047]).
Regarding claim 4, Pariseau teaches the housing is integrated with a mobile communications device (Fig. 7, [0045]).
Regarding claim 5, the examiner takes official notice that the housing materials of at least one of plastic, polymer, polycarbonate, rubber, metal silicone, neoprene, and fabrics is well-known, or to be common knowledge in the art capable of instant and unquestionable demonstration as being well-known.
Regarding claim 6, Pariseau teaches a second communication system suitable for remotely communicating the processed air quality factor measurements ([0045]).
Regarding claim 7, Pariseau teaches the user interface comprises a display screen ([0032]-[0033]).
Regarding claim 8, Pariseau teaches an on-board that can be an LCD or other display in [0033].  The examiner takes official notice that a display comprising a light emitting diode is well-known, or to be common knowledge in the art capable of instant and unquestionable demonstration as being well-known.
Regarding claim 9, Pariseau teaches the user interface comprises alerts regarding the processed air quality factor measurements (see abstract).
Regarding claim 10, Pariseau teaches at least one of the alerts refers the person to view a secondary device’s user interface ([0033]).
Regarding claim 11, Pariseau teaches the communication system comprises at least one of hard wiring, Bluetooth, near field communication, wifi and internet of things (IoT) connectivity ([0045]).
Regarding claim 12, Pariseau teaches the sensors comprise partially, substantially or fully miniaturized sensors (specification does not define miniaturized sensors.  Therefore, this is interpreted to mean that the sensors must be small enough to fit in the wearable device.  Pariseau teaches sensors for a wrist worn air quality monitor device in [0043].).
Regarding claim 13, Pariseau teaches the sensors comprise at least one selected from the group consisting of printed gas sensors, substrate level sensors, MEMS and MOS sensors, temperature sensors, pressure sensors, integrated circuit sensors, electrochemical sensors, printed electrochemical sensors, humidity sensors, chemiresistive sensors, and optical sensors ([0029]-[0030]).
Regarding claim 15, Pariseau teaches that the housing comprises a power source ([0031]).  Applicant discusses disposable housing in [0049] of specification as limited term use.  This does not appear to meaningfully limit the claims.  Pariseau's monitor can be limited in use as well.
Regarding claim 16, Pariseau teaches the processed air quality factor measurements comprise levels of at least one of C02, particulate, pollen, UV, mold, dust, CO, N02, S02, 03, particle pollution PM 2.5, particle pollution PM 10, and lead ([0026], [0030]).
Claim 17 is the method embodiment of device claim 1 and is rejected with the same reasoning.
Regarding claims 18-20, Pariseau teaches transmitting data to an internet source for use by other computing devices in [0021] – [0023].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pariseau and Le Bouef as applied to claim 1 above, and further in view of Minges (US Pub No. 2013/0035869).
Regarding claim 14, Pariseau does not explicitly teach a non-continuously operating sensor.
Minges teaches using a timer to activate and deactivate the timer at certain time intervals (see [0042]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pariseau’s monitor, as modified, to include Minges’s timer to conserve battery power. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683